Title: To George Washington from John Jay, 29 October 1794
From: Jay, John
To: Washington, George


        
          private
          Dear Sir
          London 29 October 1794
        
        I have been honored with your’s of the 5th of September. Want of Liesure constrains me to be concise. I am authorized by Lord Grenville to assure you in the most explicit Terms, that no Instructions to stimulate or promote Hostilities by the Indians

against the united States have been sent to the Kings officers in Canada. I am preparing an official Representation to him on this Subject, and he will give me an official answer to it; but as this cannot be done in Season to forward by this Vessel (for Letters after this Day will be too late to go by her) His Lordship has permitted me to make this informal Communication to you, for your Satisfaction. I am to lay before him a Statement of the Evidence relative to the Interferences complained of, to the End that it may be sent to Canada, and Enquiry made into the Truth of the allegation & Facts in question. This would have been done sooner, but for Reasons which shall be explained to You.
        The Treaty is drawing towards a Conclusion, & unless some Difficulties yet to be removed, should prove insuperable, will speedily be compleated. My Letter to Mr Randolph will contain all the Information which I can find Time at present to communicate. Be assured my Dear Sir of the perfect Respect Esteem and attachment with which I am your obliged & obt Servt
        
          John Jay
        
      